 1
                                                                              JS-6

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9        CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION
10

11   CHARLES TRAVERS, an individual,             Case No.: 5:20-cv-00404-JGB-KKx
12               Plaintiff,                      Hon. Jesus G. Bernal
13         v.                                    ORDER
14   NATIONAL DISTRIBUTION                       Complaint Filed: January 30, 2020
     CENTERS, LLC, et al.                        Date Removed: February 28, 2020
15                                               Trial Date:      August 31, 2021
                 Defendants.
16

17

18                                       ORDER
19        The stipulation is approved. The entire action, including all claims stated
20 herein, is hereby dismissed with prejudice.

21

22
     DATED: June 17, 2021          _____________________________
23
                                   HON. JESUS G. BERNAL
24                                 UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                                                         ORDER
                                                                 Case No.: 5:20-cv-00404-JGB-KK
